Citation Nr: 1433019	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-05 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1966 to November 1967.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The claims file was subsequently transferred to the RO in Waco, Texas.

The Veteran testified at a July 2010 RO hearing in Waco, Texas.  The Decision Review Officer noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.

In August 2013, the Board remanded this matter for additional development.  Pursuant to the remand directives, the RO furnished the Veteran with corrective VCAA notice that advised him of the information and evidence necessary to substantiate a claim for compensation under 38 U.S.C.A. § 1151.  The notice requested that the Veteran submit all pertinent medical treatment records or authorize the VA to obtain such records.  The RO obtained medical treatment records from VAMC Houston, the Social Security Administration (SSA), and the Central Texas Health Care System.  The RO also obtained a supplemental medical opinion regarding the proximate cause of the Veteran's bilateral eye disorder and readjudicated his claim for benefits under 38 U.S.C.A. § 1151.  The Board finds substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999).

The Virtual VA claims processing system contains additional documents that are pertinent to the present appeal.





FINDING OF FACT

The Veteran's bilateral eye disorder resulted from a coronary artery bypass operation performed at the Houston VA Medical Center (VAMC); the result was reasonably foreseeable and was not caused by any carelessness, negligence, lack of proper skill, judgment error, or similar instance of fault on the part of VA.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for an eye disorder have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claim was received, the RO advised the claimant by letter of the information and evidence necessary to substantiate a claim for compensation under 38 U.S.C.A. § 1151 for a bilateral eye disorder.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that the issuance of a fully compliant VCAA notification followed by a readjudication of the claim is sufficient to cure a timing defect).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent, and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

The Veteran asserts that VA's failure to administer a blood transfusion until seven days after his coronary artery bypass surgery at VAMC Houston resulted in his current bilateral eye disorder.  See April 2014 VA Form 646.  The preponderance of the evidence is against the claim and the appeal will be denied. 

A claimant may be compensated for an additional disability or for death if the disability/death 1) did not result from the claimant's willful misconduct and 2) was proximately caused by either a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing hospital care, medical or surgical treatment, or examination or b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether additional disability exists, VA compares the claimant's physical condition immediately prior to the hospital care or medical treatment upon which the claim for benefits is based with the physical condition after such care or treatment.  38 C.F.R. § 3.361(b).

Causation is established by evidence that shows that the VA medical treatment resulted in the claimant's additional disability.  Merely showing that a claimant received care, treatment, or examination and that the claimant has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The action or event that directly caused the disability, as distinguished from a remote contributing cause, constitutes the proximate cause of the disability.  38 C.F.R. § 3.361(d).

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).

In addition to causation, the evidence must show that (1) VA failed to exercise the degree of care that expected from a reasonable health care provider or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the claimant's or, where appropriate, the claimant's representative's informed consent.  38 C.F.R. § 3.361(d)(1); see also VAOPGCPREC 5-01.  Whether informed consent exists depends upon whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32 (2011).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial to the outcome of the case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

On May 5, 2006 the Veteran underwent coronary artery bypass grafting (CABG) at VAMC Houston.  See also March 2007 VAMRs; September 2012 PMRs.  On May 12, 2006-seven days after his heart surgery-he received a blood transfusion.  The risks of heart surgery were discussed with the Veteran prior to surgery.  See May 5, 2006 VAMRs (consenting to surgery after being informed of the risks).  VA medical records indicate that there were no complications associated with the Veteran's surgery and recovery.  Id; see also May 9, 2006 VAMRs (noting improvement after surgery); May 13, 2006 VAMRs (noting that the Veteran's cariomediastinal contours were stable); January 2014 VA Examination Report.

Shortly after his surgery, the Veteran noted that his vision was impaired, bilaterally.  On May 16, 2006 a VA ophthalmologist noted ischemic changes to include "extensive cotton wool spots" in both eyes, most likely secondary to anemia/blood loss during surgery.  The ophthalmologist also noted that the Veteran's "blurry and blotchy vision . . . began 2 days ago" and that he reportedly had had black "floaters" in both eyes for the last week.  See also May 18, 2006 VAMRs (noting that "[c]olor photographs of the posterior pole show a plethora of cotton-wool patches in the papillomacular bundle, along the arcade, and nasally").  A follow-up VA eye consultation (May 24, 2006) confirmed that the Veteran experienced blurred vision and blind spots in both eyes within ten days of his surgery.

In June 2006, he reported that the spots affecting his vision had transformed from dark to grey.  In March 2007, he reported that at times he sees "white clouds as black" and "half of someone's face when one eye is covered."  He also reported seeing "shadows" and commented that his vision problems limit his ability to work.  In May 2007, a VA physician noted that the photographic evidence confirmed that the Veteran had "cotton wool spots between the optic disc and fovea on each side."  September 2007 VAMRs.  

The VA ophthalmologist who performed the May 24, 2006 eye consultation noted that the Veteran's eye disorder was "most likely secondary to hypoperfusion during CABG."  See also June 2006 VAMRs (noting anemia/hypoperfusion induced-bilateral optic neuropathy).  In September 2006, a VA physician diagnosed the Veteran has having ischemic optic neuropathy that is "likely related to anemia/hypoperfusion following CABG."  See also February 2008 VAMRs (finding that the Veteran "developed loss of vision in each eye in the nasal field after cardiac bypass and surgery"); February 2012 VAMRs (finding that the Veteran's vision problems resulted from "an ischemic episode during or after CABG surgery in May 2006").

In July 2007, an SSA medical consultant noted that the Veteran experienced  hypoxia at the time of his heart surgery "with resultant anoxic damage [to the] bilateral nerve fiber" and resulting vision problems.  The Veteran then complained that brightness impaired his eyesight and that he no longer drives, reads, or watches television due to restricted vision.  See June 2007 SSA Records.

In September 2007, a VA ophthalmologist noted that the Veteran experienced a sudden decrease in vision post heart surgery and that multiple post-surgery eye evaluations indicate "some type of nerve fiber layer retinal infarcts/ hypoperfusion/anemic optic neuropathy to both eyes that occurred in the postop CABG period" when the Veteran had low hemoglobin.  Optical tests performed as part of the examination showed "complete bitemporal homonymous field defects" with a best corrected visual acuity of 20/70 in the right eye and 20/60 in the left eye.

In September 2010, another VA examiner (an ophthalmologist) diagnosed severe nasal visual field loss in both eyes resulting from an ischemic episode during or after coronary artery bypass surgery in May 2006.  The examiner noted that the Veteran lost "a great deal of blood" during the surgery and that he experienced an "extreme loss of vision and blurring when he became conscious after the surgery."  The examiner also noted that although his vision has gradually improved, the Veteran still has significant "binasal field loss in both eyes" and "is severely handicapped when one eye is covered."  See contra June 2011 VA Examination Report (noting a normal examination and no visual limitations).

The Veteran's vision remained impaired through 2012.  In March 2012, a VA physician identified extensive cotton wool spots in both eyes, but noted that the Veteran's loss of vision is not progressive.  In July 2012, a brain MRI revealed abnormalities at the gray-white junction of the superior frontal and parietal lobes bilaterally.  See September 2012 PMRs.  

In January 2014, a third VA examiner confirmed that the Veteran developed retinal ischemia following his May 2006 coronary artery bypass surgery, but identified the disorder as a foreseeable risk of such a major surgery.  However, and critical to the Board's inquiry, she explained that "[s]trokes, emboli, and other ischemic events such as retinal cotton wool spots are the risk of having surgery."  She also explained that "[r]etinal ischemia is a perioperative complication seen after extensive surgeries and is not indicative of carelessness, lack of proper skill, error in judgment, or similar instance of fault."  Thus, the examiner found that the Veteran's bilateral eye disorder resulted from his heart surgery, but did not result from VA error/fault.

There is no competent (i.e., medically qualified and factually informed) evidence in support of the Veteran's contentions. The January 2014 VA examination report constitutes highly probative evidence that weighs against entitlement to compensation under 38 U.S.C. § 1151 for a bilateral eye disorder.  The opinion was rendered by a VA doctor who reviewed the claims file and provided a clear rationale for her opinion.  In addition, the examiner's opinion is consistent with the medical evidence, which does not indicate that the Veteran's bilateral eye disorder resulted from VA error/fault.

The Board has also considered the Veteran's statements regarding his current bilateral eye disorder.  In a June 2006 statement, the Veteran explained that two days after his quadruple bi-pass surgery his vision became blurry and he began seeing black and grey spots.  He also explained that he alerted VA medical staff of the changes to his vision and that although the staff expressed concern, they did not take any action.  The Veteran alleged that VA staff informed him that he required a blood transfusion after he complained of worsening vision, but did not provide him with a transfusion for seven days after surgery.  The Veteran further alleged that "if the Doctors and Nurses who are properly trained to see these types of side effects would have given the blood transfusion at an earlier time, I would have had a greater chance of recovery" and that "my vision impairment was caused from neglect." Similarly, in March 2007, he alleged that he "did not get a transfusion soon enough post-surgery, causing damage to his retinas."  March 2007 VAMRs.  

The Veteran has also charged that his medical records do not reflect post heart surgery events, with regard to his vision and that the May 2006 VA eye doctor informed the Veteran that his vision problems resulted from the seven days of anemia that preceded his blood transfusion on May 12, 2006.  February 2008 Notice of Disagreement; April 2014 Statement; see also August 2012 Statement (claiming that his bilateral eye disorder resulted from the delayed blood transfusion); September 2012 PMRs (reporting that his vision became blurred subsequent to his May 2006 heart surgery); September 2013 Witness Statement (asserting that the Veteran "would not have his eye disability if the VA doctors would have given him the blood transfusion they said he needed right after surgery").

In the June 2010 RO hearing, the Veteran testified that he was scheduled for a blood transfusion sooner than seven days after his surgery.  He also testified that he began seeing spots three days after his surgery and was advised by VA medical staff to see an ophthalmologist.  Contrary to his previous statements, the Veteran stated that the May 2006 VA ophthalmologist who diagnosed anemic optic neuropathy did not specifically find that his eye disorder resulted from a delayed blood transfusion.  In addition, the Veteran confirmed that he consented to his heart surgery; however, he stated that he was provided with the consent form without enough time to read it and that VA staff did not explain any possible complications associated with heart surgery.  According to the Veteran, he has spots in both eyes but can see well enough to drive.

There is no evidence to support the Veteran's contentions as to what he was informed of regarding fault, causality or that his medical records are inaccurate. The January 2014 VA examiner's opinion that the Veteran's bilateral eye disorder did not result from any carelessness, negligence, or error/fault on the part of VA outweighs lay evidence to the contrary.  Whether the Veteran's bilateral eye disorder resulted from VA error/fault is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4  (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309.  Rather, such a determination must be made by a medical professional with appropriate expertise.  See id.  Because the Veteran, as a lay person, lacks medical training and/or experience, his assertion that his bilateral eye disorder resulted from a delayed blood transfusion and that the delay constituted an error/fault on the part of VA is not competent evidence.  The September 2013 witness statement is also not competent evidence because it does not appear to have been authored by a medical professional).  Consequently, the lay statements are outweighed by the VA examiner's opinion, which was rendered by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

The preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and entitlement to compensation for a bilateral eye disorder is denied.  See 38 U.S.C.A. §§ 1151, 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990)


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for a bilateral eye disorder is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


